REOPEN PROSECUTION

In view of the appeal brief filed on 06/09/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                                        

	DETAILED ACTION
This is a non-final Office Action on the merits.  Claims 1-20 are currently pending and are addressed below.



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150355054 (“Kumar”).

As per claim 10 Kumar discloses a vehicle control system comprising [Fig. 1]:
a vehicle having one or more motors configured to generate torque to propel the vehicle [Fig. 1 engine motors];
one or more sensors configured to measure a response of the vehicle to the torque that is generated by the one or more motors, the one or more sensors configured to generate sensor data representative of the response that is measured [¶ 12 sensor for measuring, ¶ 28 derived torque profile]; and
a hardware controller configured to direct the one or more motors of the vehicle to generate the torque according to a designated torque profile [¶ 28 derived torque profile, ¶ 41 frequency transformation can be performed on processed/derived signals… torque which is kW/frequency], the controller also configured to receive the sensor data and to determine a frequency spectrum of the response of the vehicle [Fig. 4 healthy/unhealthy frequency content], the controller also configured to compare one or more parts of the frequency spectrum with a threshold to determine that a component of the vehicle is degraded and to automatically change movement of the vehicle responsive to determining that the component is degraded [¶ 28 to diagnose conditions of engine components, ¶ 29 put in a particular operating condition… looking for particular types of degradation, Fig. 4 healthy/unhealthy frequency content, ¶ 49 once diagnosed, adjusting aux system, shutting down system entirely, ¶ 50] .

As per claim 12 Kumar discloses further wherein the one or more sensors are configured to measure one or more of speeds or accelerations of the vehicle as the response of the vehicle to the torque that is generated by the one or more motors [¶ 37 mechanical auxiliary equipment… rotating engine shaft. Other auxiliary equipment are driven by the generator…, ¶ 38 the speed sensor… speed of rotating shaft, Fig. 1-2].
As per claim 13 Kumar discloses further wherein the one or more sensors are configured to measure rotor speeds of the one or more motors as the response of the vehicle to the torque that is generated by the one or more motors [¶ 37 Various mechanical auxiliary equipment… rotating engine shaft. Other auxiliary equipment are driven by the generator…, ¶ 38 the speed sensor… speed of rotating shaft, Fig. 1-2].

As per claim 14 Kumar discloses further a vehicle control system comprising: 
an engine configured to be disposed onboard a vehicle and to receive a supply of fuel for cylinders of the engine [abstract, ¶ 3 diagnosing an engine/aux of a vehicle, ¶ 89 fuel injection to a particular engine cylinder, Fig. 1];
a power electronics circuit configured to be coupled with the engine and to conduct electric current to one or more motors of the vehicle for propelling the vehicle [¶ 32 speed sensor of the engine, receive signals representing various generator parameters… a dc-link, Fig. 1];
one or more sensors configured to monitor direct current link voltages in the power electronics circuit coupled with the engine [¶ 32 DC-link voltage, ¶ Fig. 5 (monitor dc-link parameter)]; and
one or more processors configured to be communicatively coupled with the one or more sensors, the one or more processors also configured to change the supply of fuel to at least one of the cylinders of the engine [¶ 89 fuel injection to a particular engine cylinder may be increased/decreased during testing], to determine a magnitude of a frequency in a frequency spectrum of the direct current link voltages that are monitored [¶ 79 diagnose the condition of the engine component based on a magnitude of a peak of the frequency content], and to determine whether the at least one cylinder that receives the supply of fuel that is changed is damaged or degraded based on the magnitude of the frequency that is determined [¶ 89 fuel injection to a particular engine cylinder may be increased/decreased during testing (for diagnosing condition of engine)].

As per claim 15 Kumar discloses further wherein the one or more processors are configured to change the supply of fuel to the at least one cylinder by reducing fuel supplied to the least one cylinder [¶ 89 fuel injection to a particular engine cylinder may be increased/decreased during testing].
As per claim 16 Kumar discloses further wherein the one or more processors are configured to change the supply of fuel to the at least one cylinder by cutting out the at least one cylinder [¶ 89 firing of certain cylinders of an engine may be skipped].
As per claim 17 Kumar discloses further wherein the one or more processors are configured to change the supply of fuel to the at least one cylinder by stopping injection of the fuel to a first cylinder of the cylinders while other cylinders of the cylinders in the engine continue being injected with the fuel [¶ 89 firing of certain cylinders of an engine may be skipped]. 
As per claim 18 Kumar discloses further wherein the frequency in the frequency spectrum is at one half of a frequency of a speed at which the engine operates [¶ 80 a half-order component of the frequency content].
As per claim 19 Kumar discloses further wherein the one or more processors are configured to sequentially change the supply of fuel to other cylinders in the plural cylinders [¶ 42 fire plurality of cylinders in a sequence], monitor the direct current link voltages [¶ 37 dc-link and their implementation well known, ¶ 38 can measure dc-link voltage], determine the magnitude of the frequency [¶ 44 determine first order… peak magnitude of the frequency], and determine whether each of the other cylinders receiving the sequentially changed supply of fuel is damaged or degraded based on the magnitude of the frequency [¶ 29 system in operation for looking for particular types of degradation, ¶ 41 controller samples the dc-link parameter over time and performs frequency analysis, ¶ 42 done with sequentially  fired cylinders, ¶ 43-44 identifying peak frequency magnitude].
As per claim 20 Kumar discloses further wherein the one or more processors are configured to change the supply of the fuel to the at least one cylinder by increasing fuel supplied to the at least one cylinder relative to one or more other cylinders of the engine [¶ 89 fuel injection to a particular engine cylinder may be increased while decreased to other cylinders during testing].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180283299 (“Kondo”) in further view of US20200064842 (“Kently”).

As per claim 1 Kondo discloses a vehicle control system comprising:
a vehicle having a propulsion system and one or more sensors located onboard the vehicle, the one or more sensors configured to measure one or more actuating parameters generated by the propulsion system while the vehicle is stationary, idling, or during changes in movement of the vehicle [¶ 1 engine control (vehicle has engine), ¶ 31 CPU is operable to calculate a command fuel injection amount for each cylinder based on operating conditions of the engine]; and
one or more processors communicatively coupled with the one or more sensors, the one
or more processors configured to control operation of the propulsion system according to a forcing function and to monitor the one or more actuating parameters while the propulsion system is operating according to the forcing function [¶ 31 CPU is operable to calculate a command fuel injection amount for each cylinder based on operating conditions of the engine, ¶ 40 compared to when driving in normal driving condition (Examiner’s Note: forcing function has a broad understanding such as comparing vehicle parameters for deviations, see at least Applicant’s spec., ¶ 41, further it is understood as any possible function calculation dealing with like vehicle parameters), ECU calculates a torque generated…],
wherein the one or more processors are configured to identify a degraded component of the vehicle by comparing the actuating parameters that are monitored with speed actuating parameters expressed as a function of speed of the at least one other propulsion system with reference values [abstract (degradation is understood as any component identified as not working to an optimal level), ¶ 6 reference frequency vehicle band ¶ 31 CPU is operable to calculate a command fuel injection amount for each cylinder based on operating conditions of the engine, Fig. 7]:
wherein the one or more processors are further configured to identify the degraded component of the vehicle by one or more of:
examining changes in the actuating parameters that are monitored over time [Fig.
4 frequency measure (requires time measurement)],
examining oscillations in changes in movement of the vehicle during shifting of gears between different torques or between different transmission torques during operation of the propulsion system according to the forcing function [¶ 6 determines torque being generated (knowing how much torque changes the engine generates is understood to be applied to the transmission in a vehicle, Fig. 1 transmission 40), ¶ 20 transmission input shaft connected to engine crank shaft, ¶ 40 compare to normal driving conditions, Fig. 4 frequency measurement, Fig. 7],
comparing decreases in wheel speed of the vehicle during operation of the
propulsion system according to the forcing function with designated wheel speeds
associated with at least one other vehicle [Examiner notes that not all the limitations are required as they are disclosed as requiring at least of these selections], or
comparing a magnitude of one or more frequencies in a frequency domain
spectrum (frequency band) of the actuating parameters of the vehicle with one or more
designated magnitudes while the vehicle is one or more of moving, idling, or stationary
[¶ 6 wherein the reference frequency band are set depending on a rotation speed of
the engine ... level threshold ( compared to), ¶ 45 a first frequency band corresponding to the 0.5 order vibration of the engine, Fig. 4 (full frequency/magnitude compared)].
Kondo compares to other reference data but in not explicit to comparing to at least one other vehicle.
Kently discloses using data from other vehicles for use as performance metrics [abstract, ¶ 21 vehicles share available resources among the vehicles such as… sensor data, to analyze performance of the first vehicle]
It would have been obvious to one of ordinary skill in the art before the effective filing
date the invention was made to modify Kondo with the teachings of Kently to include comparisons of other vehicles for gauging efficiency and vehicle parameters for better interpreting vehicle's standing in relation to real world operations by utilizing available pertinent data with relevant vehicle operations.

As per claim 2 Kondo discloses further wherein the forcing function is one or more of a designated forcing function that predefines the actuating parameters of the propulsion system of the vehicle, a naturally occurring forcing function that identifies operational conditions of the propulsion system that are not automatically implemented, or a combination of the designated forcing function and the naturally occurring forcing function [¶ 1 engine control (vehicle has engine), ¶ 31 CPU is operable to calculate a command fuel injection amount for each cylinder based on operating conditions of the engine, Fig. 7].
As per claim 3 Kondo discloses further wherein the forcing function defines one or more of engine torques of the propulsion system, a terrain over which the vehicle travels, a gradient of a route on which the vehicle travels, a speed bump of the vehicle, a stiff gradient of the vehicle, a coasting operation of the vehicle, or a combination of forces that one or more of assist motion or oppose motion of the vehicle [¶ 66 determination when the vehicle is being driven on a rough road].
Kondo is not explicit to however Daum discloses further motor torque [¶ 15 based on sensed current for motor characteristics].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kondo with the teachings of Daum for power control of a vehicle to be based on vehicle dynamic parameters to increase travel efficiency by utilizing specific criteria that is based on current vehicle data as it travels through its environment for tailored power control to minimize unwanted precipitant. 
As per claim 4 Kondo discloses further wherein the actuating parameters include one or more of torque generated by the propulsion system, power generated by the propulsion system, force generated by the propulsion system, tractive effort generated by the propulsion system, speed of the vehicle, or an opposing force to generated torque of the propulsion system [¶ 64 determine the torque difference].
As per claim 5 Kondo discloses further wherein the propulsion system is one or more of a motor or a prime mover other than an engine of the vehicle [¶ 18 motor in addition to an engine].
As per claim 6 Kondo discloses further wherein the forcing function designates one or more of: engine torques as a function of engine speeds that are generated by an engine of the vehicle, application of one or more brakes of the vehicle, or shifting of gears in a transmission of the vehicle [¶ 6 determines torque being generated (knowing how much torque changes the engine generates is understood to be applied to the transmission in a vehicle, Fig. 1 transmission 40), ¶ 20 transmission input shaft connected to engine crank shaft, ¶ 40 compare to normal driving conditions, Fig. 4 frequency measurement, Fig. 7].
As per claim 7 Kondo discloses further wherein the one or more processors are configured to monitor torques generated by the propulsion system during operation of the vehicle according to operational conditions designated by the forcing function, 
wherein the one or more processors are configured to identify the degraded component of the vehicle by one or more of:
comparing torques that are generated by the propulsion system during operation according to the forcing function as the actuating parameters, with the forcing function designating torques as a function of the speed of the other propulsion system that is associated with the at least one other vehicle, or examining the changes in the actuating parameters that are generated by the propulsion system during operation according to the forcing function over time, wherein the component requiring correction of the vehicle is determined responsive to a variance in the actuating parameters that are generated by the propulsion system exceeding one or more designated thresholds [¶ 6 based on level threshold with regard to the (vehicle) data, ¶ 31 CPU is operable to calculate a command fuel injection amount for each cylinder based on operating conditions of the engine, Fig. 7].
As per claim 8 Kondo discloses further wherein the one or more processors are configured to identify the degraded component of the vehicle by examining the oscillations in the changes in movement of the vehicle during shifting of gears and determining that the oscillations exceed one or more thresholds [¶ 6 determines torque being generated (knowing how much torque changes the engine generates is understood to be applied to the transmission in a vehicle, Fig. 1 transmission 40), ¶ 20 transmission input shaft connected to engine crank shaft, ¶ 40 compare to normal driving conditions, Fig. 4 frequency measurement, Fig. 7].
As per claim 9 Kondo discloses further wherein the one or more processors are configured to identify a component the degraded component of the vehicle by comparing the magnitude of the one or more frequencies in the frequency domain spectrum of the actuating parameters of the vehicle with one or more designated magnitudes [¶ 6 wherein the reference frequency band are set depending on a rotation speed of the engine… level threshold (compared to), ¶ 45 first, second, and third order frequency band thresholds, Fig. 4 (full frequency/magnitude compared)].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150355054 (“Kumar”) in further of US 20130007081 (“Lee”).

As per claim 11 Kumar discloses further, wherein the designated torque profile uses generator data of torques to be generated by the one or more motors [¶ 28 uses generator data… e.g. a derived torque profile… to distinguish between conditions, ¶ 76 controller using data generator for system Fig. 1].
Kumar is silent to using pseudo random binary sequence for the data generation.
Lee discloses further using pseudo random binary sequence for the data generation [¶ 42 data processing device is not limited to any particular technology, ¶ 43 pseudo random number generator generates various pseudo random number sequences RS based on a parameter MP from the polynomial coefficient controller (by a system controller similarly found in Applicant’s invention and prior art Kumar]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kumar’s data generation with the teachings of Lee for including PRBS for a type of random data generation for control systems’ random data generation’s use, for processing control algorithms random data generation requirements for effectively better system controllers.   


	
Additional Art to Consider
Additionally Pub. No. 20150355054, Kumar is understood to disclose the limitations of claims 1-9 similarly as Kondo is used. See further at least the current citations cited in rejection above with Kumar. The publication of prior art Kumar is hereby also noticed to be valid art for claims 1-9 disclosures. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A CASTRO whose telephone number is (571)272-4836.  The examiner can normally be reached on 10-6pm on campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 5712703969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL A. CASTRO
Examiner
Art Unit 3662



/P.A.C/            Examiner, Art Unit 3662       

/JELANI A SMITH/            Supervisory Patent Examiner, Art Unit 3662